RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0118-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EMILIO J. ROMAN,

     Defendant-Appellant.
__________________________

                    Submitted November 14, 2019 – Decided November 22, 2019

                    Before Judges Haas and Mayer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Camden County, Indictment No. 11-12-2898.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Monique Moyse, Designated Counsel, on the
                    brief).

                    Jill S. Mayer, Acting Camden County Prosecutor,
                    attorney for respondent (Jason Magid, Special Deputy
                    Attorney General/Acting Assistant Prosecutor, of
                    counsel and on the brief).

PER CURIAM
      Defendant appeals from a July 18, 2018 order denying his petition for

post-conviction relief (PCR) without an evidentiary hearing. We affirm.

      In December 2011, defendant was charged with second-degree sexual

assault, N.J.S.A. 2C:14-2(c)(4); third-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a); second-degree endangering the welfare of a child, N.J.S.A.

2C:24-4(b)(3); second-degree endangering the welfare of a child, N.J.S.A.

2C:24-4(b)(5)(a); fourth-degree endangering the welfare of a child, N.J.S.A.

2C:24-4(b)(5)(b); second-degree attempted aggravated assault, N.J.S.A. 2C:5-1

and N.J.S.A. 2C:14-2(a)(1); and second-degree luring, N.J.S.A. 2C:13-6. The

charges involved multiple minor victims.

      Defendant pleaded guilty to two counts of third-degree endangering the

welfare of a child. On January 11, 2013, he was sentenced in accordance with

a plea agreement to concurrent four-year terms with a two year period of parole

ineligibility. The sentencing judge advised defendant that he would be subject

to Megan's Law and Parole Supervision for Life (PSL).

      In August 2017, defendant filed a pro se PCR petition. PCR counsel filed

a brief on behalf of defendant, arguing defendant's trial attorney failed to advise

defendant adequately regarding the ramifications of PSL. Defendant contends

he was not made aware that he could be incarcerated for non-criminal offenses.


                                                                           A-0118-18T4
                                        2
      In a detailed and well-reasoned oral opinion on July 13, 2018, Judge John

Thomas Kelley denied defendant's petition.

      Defendant raises the following argument:

            MR. ROMAN IS ENTITLED TO AN EVIDENTIARY
            HEARING ON HIS CLAIM THAT HIS ATTORNEY
            RENDERED INEFFECTIVE ASSISTANCE OF
            COUNSEL BY FAILING TO INFORM HIM
            ADEQUATELY OF THE REQUIREMENTS AND
            CONSEQUENCES OF PAROLE SUPERVISION FOR
            LIFE SUCH THAT HE DID NOT UNDERSTAND
            THAT HE COULD BE INCARCERATED FOR A
            NON-CRIMINAL OFFENSE.

      We are satisfied the record contains overwhelming evidence that

defendant was advised of the consequences of his guilty plea, including PSL.

Defendant circled "Yes" in response to Question 4(b)(4) of the supplemental

plea form, which addressed PSL and advised he could be incarcerated if he

violated a condition of PSL.     In addition, the plea forms were signed by

defendant, acknowledging he understood the terms of the plea. Further, during

the plea hearing on November 14, 2012, the judge asked if defendant reviewed

the specific conditions of the plea, including "community supervision for life,"

and defendant responded that he reviewed and understood the plea forms and

the conditions contained in the plea forms.




                                                                        A-0118-18T4
                                       3
      Based on our review of the record, we discern no error in the PCR judge's

decision that an evidentiary hearing was not required. See R. 3:22-10(b). We

affirm substantially for the reasons stated by Judge John Thomas Kell ey in his

July 13, 2018 oral decision.

      Affirmed.




                                                                       A-0118-18T4
                                      4